UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 01-6061



In Re: GARY L. DETEMPLE,

                                                       Petitioner.



                On Petition for Writ of Mandamus.
 (CV-99-145, CV-00-84, CV-00-63, CV-00-64, CV-00-149, CV-00-116)


Submitted:   May 18, 2001                  Decided:   June 1, 2001


Before WIDENER and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Gary L. DeTemple, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Gary DeTemple has filed a petition for a writ of mandamus

requesting that this court recuse the district court judge acting

in his 28 U.S.C.A. § 2255 (West Supp. 2000) motion and several

bankruptcy actions, grant him release pending resolution of his

§ 2255 motion, and reverse the district court’s orders dismissing

specified civil actions.   He also moves for stay and to compel the

Bureau of Prisons to comply with the law.

     The writ of mandamus is a drastic remedy to be used only in

extraordinary circumstances.   In re Beard, 811 F.2d 818, 826 (4th

Cir. 1987) (citing Kerr v. United States Dist. Court, 426 U.S. 394,

402 (1976)).   It is available only when there are no other means by

which the relief sought could be granted.     Id.   The party seeking

mandamus relief thus carries the heavy burden of showing that he

has no other adequate means to attain the relief he desires and

that his entitlement to such relief is clear and indisputable.

Allied Chem. Corp. v. Daiflon, Inc., 449 U.S. 33, 35 (1980).

     Addressing DeTemple’s requests for recusal, while mandamus is

a proper avenue to seek judicial recusal, Beard, 811 F.2d at 826-

27, we find no facts warranting recusal.    As to DeTemple’s request

that this court reverse several of the district court’s orders man-

damus is not a proper substitute for appeal.    In re Catawba Indian

Tribe, 973 F.2d 1133, 1135 (4th Cir. 1992).    Turning to DeTemple’s

request that he be granted release on bond pending the resolution


                                  2
of his § 2255 motion, we deny the request because other avenues of

relief remain available him. Accordingly, we deny DeTemple’s peti-

tion for mandamus and all pending motions.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                   PETITION DENIED




                                3